[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Miller v. Mellott, Slip Opinion No. 2020-Ohio-6763.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-6763
 MILLER ET AL., CROSS-APPELLEES, v. MELLOTT ET AL., CROSS-APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Miller v. Mellott, Slip Opinion No. 2020-Ohio-6763.]
Cause dismissed as having been improvidently accepted.
(No. 2019-1515―Submitted December 15, 2020―Decided December 29, 2020.)
          CROSS-APPEAL from the Court of Appeals for Monroe County,
              No. 18 MO 0004, 2019-Ohio-504 and 2019-Ohio-4084.
                                 _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                 _________________
        Theisen Brock, Daniel P. Corcoran, and Kristopher O. Justice, for cross-
appellees, Allen B. Miller, Matilda J. Miller, Craig M. Miller, Tina E. Miller,
Brenda D. Thomas, and Kevin M. Thomas.
                             SUPREME COURT OF OHIO




       Kincaid, Taylor & Geyer, Scott D. Eickelberger, and David J. Tarbert, for
cross-appellants, Betty M. Mellott, Mary Hill, Paul Hill, Kathie Hill, Marcia J.
Phelps, Debe Owens, Larry Hill (a.k.a. Lawrence Hill), Patty Hill (a.k.a. Patricia
Hill), Terry Hill (a.k.a. Terrence Hill), Jody Hill, and Patricia Herndon.
       Jackson Kelly, P.L.L.C., Clay K. Keller, and Andrew N. Schock, in support
of cross-appellants, for amici curiae Ascent Resources-Utica, L.L.C., and Gulfport
Energy Corporation.
                               _________________




                                          2